 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
        BAO XUYEN LE, et al.,
 7                            Plaintiffs,
 8          v.                                          C18-55 TSZ

 9      MARTIN LUTHER KING JR.                          MINUTE ORDER
        COUNTY, et al.,
10
                              Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    The parties’ stipulated motion, docket no. 37, is GRANTED as follows:
14               (a)     The deadline for expert witness disclosures pursuant to Federal
           Rule of Civil Procedure 26(a)(2) is EXTENDED from November 12, 2018, to
15         December 12, 2018; and
16               (b)    Plaintiffs’ fourth cause of action for Reckless or Negligent Infliction
           of Emotional Distress is DISMISSED with prejudice.
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 15th day of October, 2018.

20
                                                     William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
